Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Linwood Batts, Jr., appeals the district court’s order denying for lack of jurisdic*619tion his motion seeking an extension of time to file a motion under 28 U.S.C.A. § 2255 (West Supp.2012). On appeal, we confine our review to the issues raised in the appellant’s brief. See 4th Cir. R. 34(b). Because Batts’ informal brief does not challenge the basis for the district court’s disposition, Batts has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.